{¶ 19} A police officer — excuse me, trooper — was allowed to testify to a percentage prediction that the defendant would test over .10. This occurred in a case where the alcohol level was not an issue and inadmissible without expert testimony to explain to the jury what the level might mean. The defendant was *Page 166 
not even charged with being over the prohibited alcohol level, which is of course .08, not .10. Because there was no expert testimony, the "predicted" alcohol level was irrelevant and inadmissible evidence. But not only was it admitted, it was discussed and made a basis of the prosecution's case.
 {¶ 20} The trooper had attended some sort of training in predicting the probability that someone would test over .10 by counting the "clues" in a walk-and-turn test. We learn that the trooper could opine that there was a 68% chance that the defendant would test over .10.
 {¶ 21} So perhaps the alcohol test is unnecessary if a trooper can predict the alcohol level just by the walking test. Though this "training" might be fine for establishing probable cause, these predictions cannot be admitted in the trial itself. Absent expert testimony, the alleged alcohol level is as inadmissible — without expert testimony — in a prosecution for driving while impaired as it is admissible in a prosecution for driving while over the prohibited level.
 {¶ 22} And if the issue were whether the defendant was driving over the prohibited level, a prediction that there was a 68% likelihood would seem to be a smidge less than beyond a reasonable doubt. A 32% probability of testingunder would surely be subject to a judgment of acquittal under Crim. R. 29 — if that were the issue, which it was not in this case.
 {¶ 23} I am not making this up.